 

Exhibit 10.1

 

FIRST AMENDMENT TO

 

FIFTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF KILROY REALTY, L.P.

 

This First Amendment to Fifth Amended and Restated Agreement of Limited
Partnership of Kilroy Realty, L.P. (this “Amendment”) is entered into as of
December 7, 2004 by and between Kilroy Realty Corporation (“General Partner”), a
Maryland corporation, as the general partner of Kilroy Realty, L.P., a Delaware
limited partnership (the “Partnership”) and the parties listed on the signature
pages hereto.

 

RECITALS

 

Whereas, the signatories hereto desire to amend that certain Fifth Amended and
Restated Agreement of Limited Partnership of Kilroy Realty, L.P., dated as of
March 5, 2004 (as amended and supplemented, the “Agreement”) as set forth
herein; any terms capitalized herein but not defined herein having the
definitions therefor set forth in the Agreement.

 

Now, therefore, in consideration of the foregoing, of the mutual promises set
forth herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree to continue the Partnership and amend the Agreement as
follows:

 

1. Units. As of the date of this Amendment, the General Partner has contributed
to the Partnership the net proceeds of the issuance and sale of 3,450,000 shares
of 7.50% Cumulative Redeemable Series F Preferred Stock of the General Partner
in exchange for 3,450,000 Series F Preferred Units (as defined in the Agreement,
as amended hereby). The Series F Preferred Units have been duly issued and fully
paid.

 

2. Amendment and Restatement of Certain Definitions. The following definitions
contained in Section 1.1 of the Agreement are hereby amended and restated in
their entirety as follows:

 

(a) “Junior Units” means Partnership Units representing any class or series of
Partnership Interest ranking, as to distributions and voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, junior to the Series
A Preferred Units, the Series D Preferred Units, the Series E Preferred Units
and Series F Preferred Units including, without limitation, the Series B
Preferred Units, if any.

 

(b) “Parity Preferred Unit” means any class or series of Partnership Interests
of the Partnership now or hereafter authorized, issued or outstanding expressly
designated by the Partnership to rank on a parity with the Series A Preferred
Units, the Series D Preferred Units, the Series E Preferred Units and the Series
F Preferred Units with respect to distributions or rights upon voluntary or
involuntary liquidation, winding up or dissolution of the Partnership, or both,
as the context may require.

 



--------------------------------------------------------------------------------

(c) “Preferred Unit” means a Partnership Unit representing a Limited Partnership
Interest, with such preferential rights and priorities as shall be designated by
the General Partner pursuant to Section 4.3.C hereof, including, without
limitation, the Series A Preferred Units, the Series D Preferred Units, Series E
Preferred Units and the Series F Preferred Units.

 

(d) “Senior Preferred Unit” shall mean the Series A Preferred Units, the Series
D Preferred Units, Series E Preferred Units and the Series F Preferred Units,
and any class or series of Partnership Interests of the Partnership now or
hereafter authorized, issued or outstanding expressly designated by the
Partnership to rank on parity with the Series A Preferred Units, the Series D
Preferred Units, Series E Preferred Units and the Series F Preferred Units with
respect to distributions and rights upon voluntary or involuntary liquidation,
winding up or dissolution of the Partnership, as the context may require.

 

3. Amendment of Definitions. The following definitions contained in Section 1.1
of the Agreement are hereby amended as follows:

 

(a) The last sentence of the definition of “Partnership Interest” is hereby
amended and restated in its entirety as follows:

 

“The Partnership Interests represented by the Common Units, the Series A
Preferred Units, the Series D Preferred Units, the Series E Preferred Units and
the Series F Preferred Units are the only Partnership Interests and each such
type of unit is a separate class of Partnership Interest for all purposes of
this Agreement.”

 

(b) Section 1.1 of the Agreement is hereby amended to include the following
definitions:

 

“REIT Series F Preferred Share” means a share of 7.50% Series F Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $25
per share, of the General Partner.

 

“Series F Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its REIT Series F Preferred Shares, as filed
with the Maryland Department of Assessments and Taxation on December 3, 2003.

 

“Series F Partner” means Kilroy Realty Corporation, a Maryland corporation, as
the holder of Series F Preferred Units.

 

“Series F Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series F Preferred Units then held by the General
Partner multiplied by (ii) the sum of $25 and any Preferred Distribution
Shortfall per Series F Preferred Unit.

 

“Series F Preferred Units” shall have the meaning set forth in Section 21.1.

 

“Series F Preferred Unit Distribution Payment Date” shall have the meaning set
forth in Section 21.2.A.

 

2



--------------------------------------------------------------------------------

“Series F Priority Return” shall mean, an amount equal to 7.50% per annum,
determined on the basis of a 360-day year consisting of twelve 30-day months
(and for any period shorter than a full quarterly period for which distributions
are computed, the amount of the distribution payable will be computed based on
the ratio of the actual number of days elapsed in such period to ninety (90)
days), cumulative to the extent not distributed for any given distribution
period pursuant to Section 5.1 hereof, of the stated value of $25 per Series F
Preferred Unit, commencing on the date of issuance of such Series F Preferred
Unit.

 

4. Amendments.

 

(a) Section 3.2(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(ii) absent the consent of the General Partner which may be given or withheld
in its sole and absolute discretion, and except with respect to the distribution
of Available Cash to the Series A Limited Partners in accordance with Section
16.2, to the Series D Limited Partners in accordance with Section 19.3, to the
Series E Partner in accordance with Section 20.2 and to the Series F Partner in
accordance with Section 21.2 could subject the General Partner to any taxes
under Section 857 or Section 4981 of the Code, or”

 

(b) The last sentence of Section 5.1 of the Agreement is hereby amended and
restated in its entirety as follows:

 

“The General Partner shall take such reasonable efforts, as determined by it in
its sole and absolute discretion and consistent with its qualification as a
REIT, to cause the Partnership to distribute sufficient amounts to enable the
General Partner to pay stockholder dividends that will (a) satisfy the
requirements for qualifying as a REIT under the Code and Regulations (“REIT
Requirements”), and (b) avoid any federal income or excise tax liability of the
General Partner, except to the extent that a distribution pursuant to clause (b)
would prevent the Partnership from making a distribution to the Holders of
Series A Preferred Units in accordance with Section 16.2, Series D Preferred
Units in accordance with Section 19.3, Series E Preferred Units in accordance
with Section 20.2, or Series F Preferred Units in accordance with Section 21.2.”

 

(c) The last clause of the second sentence of Section 5.2 of the Agreement is
hereby amended and restated in its entirety as follows:

 

“provided, however, that, in such case, the General Partners shall distribute
only cash to the Series A Limited Partners, the Series D Limited Partners, the
Series E Partner or to the Series F Partners.”

 

3



--------------------------------------------------------------------------------

(d) Section 6.2.B.1(e) of the Agreement is hereby amended by replacing clause
(iii) and adding the following clause (iv) to the end of the section:

 

“(iii) in respect of the Series E Preferred Units, an amount equal to the
cumulative Series E Priority Return to the last day of the current Partnership
Year or to the date of redemption, to the extent Series E Preferred Units are
redeemed during such year, over the cumulative Net Income allocated to the
Holders of such units pursuant to this Section 6.2.B.1(e) for all prior
Partnership Years; and (iv) in respect of the Series F Preferred Units, an
amount equal to the cumulative Series F Priority Return to the last day of the
current Partnership Year or to the date of redemption, to the extent Series F
Preferred Units are redeemed during such year, over the cumulative Net Income
allocated to the Holders of such units pursuant to this Section 6.2.B.1(e) for
all prior Partnership Years; and”

 

(e) Section 6.2.B.2(a) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(a) First, 100% to the Holders of Common Units in accordance with their
respective Percentage Interests in the Common Units (to the extent consistent
with this Section 6.2.B.2(a)) until the Adjusted Capital Account (ignoring for
this purpose any amounts a Holder is obligated to contribute to the capital of
the Partnership or is deemed obligated to restore pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c)(2) and ignoring the Holder’s Series A Preferred
Capital, Series D Preferred Capital, Series E Preferred Capital and Series F
Preferred Capital) of each such Holder is zero;”

 

(f) Section 6.2.C of the Agreement is hereby amended and restated in its
entirety as follows:

 

“C. Allocations to Reflect Issuance of Additional Partnership Interests. In the
event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Section 4.3 or
4.4, the General Partner shall make such revisions to this Section 6.2 or to
Section 12.2.B as it determines are necessary to reflect the terms of the
issuance of such additional Partnership Interests, including making preferential
allocations to certain classes of Partnership Interests, subject to the terms of
the Series A Preferred Units, the Series D Preferred Units, the Series E
Preferred Units and the Series F Preferred Units.”

 

(g) Section 7.9.D(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(ii) except with respect to the distribution of Available Cash to the Series A
Limited Partners in accordance with Section 16.2, the Series D Limited Partners
in accordance with Section 19.3, the Series E Partner in accordance with Section
20.2 and the Series F Partner in accordance with Section 21.2, avoid the General
Partner incurring any taxes under Section 857 or Section 4981 of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.”

 

4



--------------------------------------------------------------------------------

(h) Section 11.3.D of the Agreement is hereby amended and restated in its
entirety as follows:.

 

“D. No transfer by a Limited Partner of his or her Partnership Units (including
any Redemption or exchange for REIT Shares pursuant to Section 8.6 and the
redemption or exchange rights set forth in Sections 16.4, 16.7, 19.6 and 19.9 or
any other acquisition of Common Units, Series A Preferred Units, Series D
Preferred Units, Series E Preferred Units or Series F Preferred Units by the
General Partner or the Partnership) may be made to any person if (i) in the
opinion of legal counsel for the Partnership, it could result in the Partnership
being treated as an association taxable as a corporation, or (ii) such transfer
could be treated as effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code.”

 

(i) The second sentence of Section 11.5 of the Agreement is hereby amended and
restated in its entirety as follows:

 

“An Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses, gain and loss
attributable to the Partnership Units assigned to such transferee, the rights to
transfer the Partnership Units provided in this Article 11, the right of
Redemption provided in Section 8.6, the right of exchange for REIT Series A
Preferred Shares set forth in Section 16.7 and the right of exchange for REIT
Series D Preferred Shares pursuant to Section 19.9, but shall not be deemed to
be a Holder of Partnership Units for any other purpose under this Agreement, and
shall not be entitled to effect a Consent with respect to such Partnership Units
on any matter presented to the Limited Partners for approval (such Consent
remaining with the transferor Limited Partner).”

 

(j) Section 11.6.A(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“pursuant to the exercise of its right of Redemption of all of such Limited
Partner’s Partnership Units under Section 8.6, its right of redemption or
exchange of all of such Limited Partner’s Series A Preferred Units under Section
16.7, its right of redemption or exchange of all of such Limited Partner’s
Series C Preferred Units under Section 17.7, or its right of redemption or
exchange of all of such Limited Partner’s Series D Preferred Units under Section
19.9.”

 

(k) The first clause of the first sentence of Section 11.6.D of the Agreement is
hereby amended and restated in its entirety as follows:

 

“If any Partnership Interest is transferred, assigned or redeemed during any
quarterly segment of the Partnership’s fiscal year in compliance with the
provisions of this Article 11 or transferred or redeemed pursuant to Sections
8.6, 16.4, 16.7, 19.6, 19.9, 20.4 or 21.4 on any day other than the first day of
a Partnership Year,”

 

(l) The first clause and subsections (i) through (v) of Section 11.6.E of the
Agreement are hereby amended and restated in their entirety as follows:

 

“E. In addition to any other restrictions on transfer herein contained,
including without limitation the provisions of this Article 11 and Section 2.6,
in no event may any transfer

 

5



--------------------------------------------------------------------------------

or assignment of a Partnership Interest by any Partner (including by way of a
redemption or exchange for REIT Series A Preferred Shares or REIT Series D
Preferred Shares or any other acquisition of Common Units or Series A Preferred
Units, Series D Preferred Units, Series E Preferred Units and Series F Preferred
Units by the Partnership or the General Partner) be made (i) to any person or
entity who lacks the legal right, power or capacity to own a Partnership
Interest; (ii) in violation of applicable law; (iii) except with the consent of
the General Partner, which may be given or withheld in its sole and absolute
discretion, of any component portion of a Partnership Interest, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) except with the consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion, if in the opinion of legal counsel to the Partnership such transfer
would cause a termination of the Partnership for federal or state income tax
purposes (except as a result of the redemption or exchange for REIT Shares, and
a redemption or exchange for Preferred Shares or cash pursuant to Sections 16.4,
16.7, 19.6 or 19.9 of all Partnership Units held by all Limited Partners or
pursuant to a Termination Transaction expressly permitted under Section 11.2);
(v) if in the opinion of counsel to the Partnership such transfer could cause
the Partnership to cease to be classified as a partnership for federal or state
income tax purposes (except as a result of the redemption or exchange for REIT
Shares and a redemption or exchange for Preferred Shares pursuant to Sections
16.4, 16.7, 17.4, 17.7, 19.6, 19.9, 20.4 or 21.4 of all Partnership Units held
by all Limited Partners);”

 

(m) The first clause of the first sentence of Section 11.6.F of the Agreement is
hereby amended and restated in its entirety as follows:

 

“The General Partner shall monitor the transfers of interests in the Partnership
(including any acquisition of Common Units, Series A Preferred Units, Series D
Preferred Units, Series E Preferred Units or Series F Preferred Units by the
Partnership or the General Partner) to determine,”

 

(n) Section 16.2.C of the Agreement is hereby amended and restated in its
entirety as follows:

 

“C. Priority as to Distributions. (i) So long as any Series A Preferred Units
are outstanding, no distribution of cash or other property shall be authorized,
declared, paid or set apart for payment on or with respect to any Junior Units,
nor shall any cash or other property (other than capital stock of the General
Partner which corresponds in ranking to the Partnership Interests being
acquired) be set aside for or applied to the purchase, redemption or other
acquisition for consideration of any Series A Preferred Units, any Parity
Preferred Units (including the Series D Preferred Units, the Series E Preferred
Units and the Series F Preferred Units) or any Junior Units, unless, in each
case, all distributions accumulated on all Series A Preferred Units and all
classes and series of outstanding Parity Preferred Units as to payment of
distributions have been paid in full. The foregoing sentence will not prohibit
(a) distributions payable solely in Junior Units, (b) the exchange of Junior
Units or Parity Preferred Units (including the Series D Preferred Units, the
Series E Preferred Units and the Series F Preferred Units) into Junior Units, or
(c) the redemption of Partnership Interests corresponding to REIT Series A
Preferred Shares, Parity Preferred Stock with respect to distributions or Junior
Stock to be purchased by the General Partner pursuant to the Charter with
respect to the General Partner’s

 

6



--------------------------------------------------------------------------------

common stock and comparable charter provisions with respect to other classes or
series of capital stock of the General Partner to preserve the General Partner’s
status as a real estate investment trust, provided that such redemption shall be
upon the same terms as the corresponding purchase pursuant to Article IV.E. of
the Charter or such other comparable provisions.

 

(ii) So long as distributions have not been paid in full (or a sum sufficient
for such full payment is not irrevocably so set apart) upon the Series A
Preferred Units, the Series D Preferred Units, the Series E Preferred Units and
Series F Preferred Units, all distributions authorized and declared on the
Series A Preferred Units and all classes or series of outstanding Parity
Preferred Units with respect to distributions shall be authorized and declared
so that the amount of distributions authorized and declared per Series A
Preferred Unit and such other classes or series of Parity Preferred Units shall
in all cases bear to each other the same ratio that accrued distributions per
Series A Preferred Unit and such other classes or series of Parity Preferred
Units (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such class or series of Parity
Preferred Units do not have cumulative distribution rights) bear to each other.

 

(iii) Notwithstanding anything to the contrary set forth herein, distributions
on Partnership Interests held by either (a) the General Partner or (b) any other
Holder of Partnership Interest in the Partnership, in each case ranking junior
to or on parity with the Series A Preferred Units, the Series D Preferred Units,
the Series E Preferred Units and the Series F Preferred Units may be made,
without preserving the priority of distributions described in Sections 16.2.C(i)
and (ii), but only to the extent such distributions are required to preserve the
real estate investment trust status of the General Partner and in the case of
any Holder other than the General Partner only to the extent required by the
Partnership Agreement.”

 

(o) Sections 19.3.C (i) and (ii) of the Agreement are hereby amended and
restated in their entirety as follows:

 

“(i) So long as any Series D Preferred Units are outstanding, no distribution of
cash or other property shall be authorized, declared, paid or set apart for
payment on or with respect to any Junior Unit, nor shall any cash or other
property (other than capital stock of the General Partner which corresponds in
ranking to the Partnership Interests being acquired) be set aside for or applied
to the purchase, redemption or other acquisition for consideration of any Series
D Preferred Units, any Parity Preferred Units (including the Series A Preferred
Units, the Series E Preferred Units or the Series F Preferred Units) or any
Junior Units, unless, in each case, all distributions accumulated on all Series
D Preferred Units and all classes and series of outstanding Parity Preferred
Units as to the payment of distributions have been paid in full. The foregoing
sentence will not prohibit (a) distributions payable solely in Junior Units, (b)
the exchange of Junior Units or Parity Preferred Units (including the Series A
Preferred Units, the Series E Preferred Units or the Series F Preferred Units)
into Junior Units, or (c) the redemption of Partnership Interests corresponding
to any REIT Series D Preferred Shares (as hereinafter defined), Parity Preferred
Shares (as defined in the Series D Articles Supplementary to the Charter (as
defined below) establishing the REIT Series D Preferred Shares (the “Series D
Articles Supplementary”) with respect to distributions or Junior Stock (as
defined in the Series D Articles Supplementary) to be purchased by the General
Partner pursuant to the Charter to preserve the General Partner’s status as a
real estate investment trust, provided that such

 

7



--------------------------------------------------------------------------------

redemption shall be upon the same terms as the corresponding stock purchase
pursuant to the Charter.

 

(ii) So long as distributions have not been paid in full (or a sum sufficient
for such full payment is not irrevocably deposited in trust for immediate
payment) upon the Series D Preferred Units, all distributions authorized and
declared on the Series D Preferred Units and all classes or series of
outstanding Parity Preferred Units (including the Series A Preferred Units, the
Series E Preferred Units or the Series F Preferred Units) with respect to
payment of distributions shall be authorized and declared so that the amount of
distributions authorized and declared per Series D Preferred Unit and such other
classes or series of Parity Preferred Units (including the Series A Preferred
Units, the Series E Preferred Units or the Series F Preferred Units) shall in
all cases bear to each other the same ratio that accrued distributions per
Series D Preferred Unit and such other classes or series of Parity Preferred
Units (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such class or series of Parity
Preferred Units do not have cumulative distribution rights) bear to each other.”

 

(p) Sections 20.3.C (i) and (ii) of the Agreement are hereby amended and
restated in their entirety as follows:

 

“(i) Unless all distributions accumulated on all Series E Preferred Units and
all classes and series of outstanding Parity Preferred Units as to payment of
distributions have been paid in full, (i) no distribution of cash or other
property shall be authorized, declared, paid or set apart for payment on or with
respect to any Junior Unit, and (ii) no cash or other property (other than
capital stock of the General Partner which corresponds in ranking to the
Partnership Interests being acquired) shall be set aside for or applied to the
purchase, redemption or other acquisition for consideration of any Series E
Preferred Units, any Parity Preferred Units (including the Series A Preferred
Units, the Series D Preferred Units or the Series F Preferred Units) or any
Junior Units. Without limiting Section 20.2.C hereof, the foregoing sentence
will not prohibit (a) distributions payable solely in Junior Units, (b) the
exchange of Junior Units or Parity Preferred Units (including the Series A
Preferred Units, Series D Preferred Units or Series F Preferred Units) into
Junior Units, or (c) the redemption of Partnership Interests corresponding to
any REIT Series E Preferred Shares, Parity Preferred Shares (as defined in the
Series E Articles Supplementary) with respect to distributions or Junior Stock
(as defined in the Series E Articles Supplementary) to be purchased by the
General Partner pursuant to the Charter to the extent necessary to preserve the
General Partner’s status as a real estate investment trust, provided that such
redemption shall be upon the same terms as the corresponding stock purchase
pursuant to the Charter.

 

(ii) So long as distributions have not been paid in full (and a sum sufficient
for such full payment is not set apart for payment) upon the Series E Preferred
Units and any other Parity Preferred Units (including the Series A Preferred
Units, the Series D Preferred Units or the Series F Preferred Units), all
distributions authorized or declared upon the Series E Preferred Units and all
classes or series of outstanding Parity Preferred Units (including the Series A
Preferred Units, the Series D Preferred Units or the Series F Preferred Units)
as to the payment of distributions with the Series E Preferred Units shall be
authorized and declared pro rata so that the amount of distributions authorized
and declared per Series E Preferred Unit and such other classes or series of
Parity Preferred Units (including the Series A Preferred Units,

 

8



--------------------------------------------------------------------------------

the Series D Preferred Units or the Series F Preferred Units) shall in all cases
bear to each other the same ratio that the sum of the liquidation preference
plus accrued distributions per Series E Preferred Unit bears to the sum of the
liquidation preference plus accrued distributions per Unit on such other classes
or series of outstanding Parity Preferred Units (which, in any event, shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such class or series of Parity Preferred Units do not
have cumulative distribution rights). No interest, or sum of money in lieu of
interest, shall be payable in respect of any distributions or payments on Series
E Preferred Units which may be in arrears.”

 

(p) Sections 20.5 of the Agreement is hereby amended and restated in their
entirety as follows:

 

“Section 20.5. Ranking. The Series E Preferred Units shall, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
winding up or dissolution of the Partnership, rank (i) senior to the Common
Units, the Series B Preferred Units and to all Partnership Units the terms of
which provide that such Partnership Units shall rank junior to the Series E
Preferred Units; (ii) on a parity with the Series A Preferred Units, the Series
D Preferred Units, the Series F Preferred Units and all other Parity Preferred
Units; and (iii) junior to all Partnership Units which rank senior to the Series
E Preferred Units.”

 

5. Article 21. The following new Article 21 is inserted in the Agreement after
Article 20 of the Agreement:

 

“ARTICLE 21.

SERIES F PREFERRED UNITS

 

Section 21.1. Designation and Number. A series of Partnership Units in the
Partnership designated as the “7.50% Series F Cumulative Redeemable Preferred
Units” (the “Series F Preferred Units”) is hereby established. The number of
Series F Preferred Units shall be 3,450,000.

 

Section 21.2. Distributions.

 

A. Payment of Distributions. Subject to the rights of Holders of Parity
Preferred Units as to the payment of distributions, pursuant to Section 5.1, the
General Partner, as holder of the Series F Preferred Units, will be entitled to
receive, when, as and if declared by the Partnership acting through the General
Partner, out of Available Cash, cumulative preferential cash distributions in an
amount equal to the Series F Priority Return. Such distributions shall be
cumulative, shall accrue from the original date of issuance and will be payable
(i) quarterly (such quarterly periods for purposes of payment and accrual will
be the quarterly periods ending on the dates specified in this sentence and not
calendar quarters) in arrears, on February 15, May 15, August 15 and November
15, of each year commencing on the first of such dates to occur after the
original date of issuance, and, (ii), in the event of a redemption of Series F
Preferred Units, on the redemption date (each a “Series F Preferred Unit
Distribution Payment Date”). If any date on which distributions are to be made
on the Series F Preferred Units is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other

 

9



--------------------------------------------------------------------------------

payment in respect of any such delay) except that, if such Business Day is in
the next succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on such date.

 

B. Distributions Cumulative. Notwithstanding the foregoing, distributions on the
Series F Preferred Units will accrue whether or not the terms and provisions set
forth in Section 21.2.B. hereof at any time prohibit the current payment of
distributions whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized. Accrued but unpaid distributions on the
Series F Preferred Units will accumulate as of the Series F Preferred Unit
Distribution Payment Date on which they first become payable. No interest, or
sum of money in lieu of interest, shall be payable in respect of any
distributions on the Series F Preferred stock which may be in arrears. Any
distribution made on the Series F Preferred Unit shall first be credited against
the earliest accrued but unpaid distribution due with respect to such shares
that remains payable.

 

C. Priority as to Distributions.

 

(i) Unless all distributions accumulated on all Series F Preferred Units and all
classes and series of outstanding Parity Preferred Units as to payment of
distributions have been paid in full, (i) no distribution of cash or other
property shall be authorized, declared, paid or set apart for payment on or with
respect to any Junior Unit, and (ii) no cash or other property (other than
capital stock of the General Partner which corresponds in ranking to the
Partnership Interests being acquired) shall be set aside for or applied to the
purchase, redemption or other acquisition for consideration of any Series F
Preferred Units, any Parity Preferred Units (including the Series A Preferred
Units, the Series D Preferred Units or the Series E Preferred Units) or any
Junior Units. Without limiting Section 21.2.C hereof, the foregoing sentence
will not prohibit (a) distributions payable solely in Junior Units, (b) the
exchange of Junior Units or Parity Preferred Units (including the Series A
Preferred Units, the Series D Preferred Units or the Series E Preferred Units)
into Junior Units, or (c) the redemption of Partnership Interests corresponding
to any REIT Series F Preferred Shares, Parity Preferred Shares (as defined in
the Series F Articles Supplementary) with respect to distributions or Junior
Stock (as defined in the Series F Articles Supplementary) to be purchased by the
General Partner pursuant to the Charter to the extent necessary to preserve the
General Partner’s status as a real estate investment trust, provided that such
redemption shall be upon the same terms as the corresponding stock purchase
pursuant to the Charter.

 

(ii) So long as distributions have not been paid in full (and a sum sufficient
for such full payment is not set apart for payment) upon the Series F Preferred
Units and any other Parity Preferred Units (including the Series A Preferred
Units, the Series D Preferred Units or the Series E Preferred Units), all
distributions authorized or declared upon the Series F Preferred Units and all
classes or series of outstanding Parity Preferred Units (including the Series A
Preferred Units, the Series D Preferred Units or the Series E Preferred Units)
as to the payment of distributions with the Series F Preferred Units shall be
authorized and declared pro rata so that the amount of distributions authorized
and declared per Series F Preferred Unit and such other classes or series of
Parity Preferred Units (including the Series A Preferred Units, Series D
Preferred Units or Series E Preferred Units) shall in all cases bear to each
other the

 

10



--------------------------------------------------------------------------------

same ratio that the sum of the liquidation preference plus accrued distributions
per Series F Preferred Unit bears to the sum of the liquidation preference plus
accrued distributions per Unit on such other classes or series of outstanding
Parity Preferred Units (which, in any event, shall not include any accumulation
in respect of unpaid distributions for prior distribution periods if such class
or series of Parity Preferred Units do not have cumulative distribution rights).
No interest, or sum of money in lieu of interest, shall be payable in respect of
any distributions or payments on Series F Preferred Units which may be in
arrears.

 

D. No Further Rights. The General Partner, as holder of the Series F Preferred
Units, shall not be entitled to any distributions, whether payable in cash,
other property or otherwise, in excess of the full cumulative distributions
described herein. Any distribution payment made on the Series F Preferred Units
shall first be credited against the earliest accrued but unpaid distribution due
with respect to such Series F Preferred Units which remain payable.

 

Section 21.3. Liquidation Proceeds.

 

A. Upon any voluntary or involuntary liquidation, dissolution or winding-up of
the affairs of the Partnership, distributions on the Series F Preferred Units
shall be made in accordance with Article 13 hereof.

 

B. Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the General Partner pursuant
to Section 13.6 hereof.

 

C. No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the General Partner, as holder of the
Series F Preferred Units will have no right or claim to any of the remaining
assets of the Partnership.

 

D. Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.

 

Section 21.4. Redemption.

 

A. Redemption. The Series F Preferred Units may not be redeemed prior to
December 8, 2009. If, on or after such date, the General Partner elects to
redeem any of the Series F Preferred Shares, the Partnership shall, on the date
set for redemption of such Series F Preferred Shares, redeem the number of
Series F Preferred Units equal to the number of Series F Preferred Shares for
which the General Partner has given notice of redemption pursuant to Section 5
of Article Third of the Series F Articles Supplementary, at a redemption price,
payable in cash, equal to the product of (i) the number of Series F Preferred
Units being redeemed, and (ii) the sum of $25 and the Preferred Distribution
Shortfall per Series F Preferred Unit, if any.

 

11



--------------------------------------------------------------------------------

B. Payment of Accumulated Distributions. Immediately prior to any redemption of
Series F Preferred Units, the Partnership shall pay, in cash, any accumulated
and unpaid distributions on the Series F Preferred Units to be redeemed through
the redemption date. Except as provided above, the Partnership will make no
payment or allowance for unpaid distributions, whether or not in arrears, on
Series F Preferred Units for which a notice of redemption has been given.

 

C. Procedures for Redemption. The following provisions set forth the procedures
for redemption:

 

(i) Notice of redemption will be given by the General Partner to the Partnership
concurrently with the notice of the General Partner sent to the holders of its
Series F Preferred Shares in connection with such redemption. Such notice shall
state: (A) the redemption date; (B) the redemption price; (C) the number of
Series F Preferred Units to be redeemed; (D) the place or places where the
Series F Preferred Units are to be surrendered for payment of the redemption
price; and (E) that distributions on the Series F Preferred Units to be redeemed
will cease to accumulate on such redemption date. If less than all of the Series
F Preferred Units are to be redeemed, the notice shall also specify the number
of Series F Preferred Units to be redeemed.

 

(ii) On or after the redemption date, the General Partner shall present and
surrender the certificates, if any, representing the Series F Preferred Units to
the Partnership at the place designated in the notice of redemption and
thereupon the redemption price of such Units (including all accumulated and
unpaid distributions up to the redemption date) shall be paid to the General
Partner and each surrendered Unit certificate, if any, shall be canceled. If
fewer than all the Units represented by any such certificate representing Series
F Preferred Units are to be redeemed, a new certificate shall be issued
representing the unredeemed shares.

 

(iii) From and after the redemption date (unless the Partnership defaults in
payment of the redemption price), all distributions on the Series F Preferred
Units designated for redemption in such notice shall cease to accumulate and all
rights of the General Partner, except the right to receive the redemption price
thereof (including all accumulated and unpaid distributions up to the redemption
date), shall cease and terminate, and such Units shall not be deemed to be
outstanding for any purpose whatsoever. At its election, the Partnership, prior
to a redemption date, may irrevocably deposit the redemption price (including
accumulated and unpaid distributions to the redemption date) of the Series F
Preferred Units so called for redemption in trust for the General Partner with a
bank or trust company, in which case the redemption notice to General Partner
shall (A) state the date of such deposit, (B) specify the office of such bank or
trust company as the place of payment of the redemption price and (C) require
the General Partner to surrender the certificates, if any, representing such
Series F Preferred Units at such place on or about the date fixed in such
redemption notice (which may not be later than the redemption date) against
payment of the redemption price (including all accumulated and unpaid
distributions to the redemption date). Any monies so deposited which remain
unclaimed by the General Partner at the end of two years after the redemption
date shall be returned by such bank or trust company to the Partnership.

 

12



--------------------------------------------------------------------------------

Section 21.5. Ranking. The Series F Preferred Units shall, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
winding up or dissolution of the Partnership, rank (i) senior to the Common
Units, the Series B Preferred Units and to all Partnership Units the terms of
which provide that such Partnership Units shall rank junior to the Series F
Preferred Units; (ii) on a parity with the Series A Preferred Units, the Series
D Preferred Units, the Series E Preferred Units and all other Parity Preferred
Units; and (iii) junior to all Partnership Units which rank senior to the Series
F Preferred Units.

 

Section 21.6. Voting Rights. The General Partner shall not have any voting or
consent rights in respect of its partnership interest represented by the Series
F Preferred Units.

 

Section 21.7. Transfer Restrictions. The Series F Preferred Units shall not be
transferable.

 

Section 21.8. No Conversion Rights. The Series F Preferred Units shall not be
convertible into any other class or series of interest in the Partnership.

 

Section 21.9. No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series F Preferred Units.”

 

6. Governing Law. This Amendment shall be interpreted and enforced according to
the laws of the State of Delaware.

 

7. Full Force and Effect. Except as amended by the provisions of this Amendment,
the Agreement, as previously amended, shall remain in full force and effect in
accordance with its terms and is hereby ratified, confirmed and reaffirmed by
the undersigned for all purposes and in all respects.

 

8. Successors/Assigns. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns.

 

9. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the day
and year first above written.

 

GENERAL PARTNER

KILROY REALTY CORPORATION

a Maryland corporation

By:   /s/    TYLER H. ROSE            

Tyler H. Rose

Senior Vice President and Treasurer

 

SERIES F PARTNER

KILROY REALTY CORPORATION

a Maryland corporation

By:   /s/    TYLER H. ROSE            

Tyler H. Rose

Senior Vice President and Treasurer

 

 

S-1